UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6400 Date of fiscal year end: 09/30 Date of reporting period: 06/30/17 The following N-Q relates only to the Registrant's series listed below and does not relate to any series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for any series with a different fiscal year end, as appropriate. Dreyfus International Equity Fund Dreyfus Small Cap Equity Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund June 30, 2017 (Unaudited) Common Stocks - 98.7% Shares Value ($) Australia - 5.1% Australia & New Zealand Banking Group 285,053 6,292,300 BHP Billiton 257,200 4,602,071 Macquarie Group 151,478 10,303,675 Woodside Petroleum 261,179 5,996,154 Woolworths 287,795 5,649,415 Belgium - .4% bpost 109,751 Brazil - 1.1% APERAM 147,969 Denmark - 1.1% Chr. Hansen Holding 98,410 Finland - .8% UPM-Kymmene 180,886 France - 11.4% Arkema 60,245 6,428,821 Atos 46,939 6,588,852 BNP Paribas 186,769 13,451,873 Carrefour 253,616 6,416,148 Cie de Saint-Gobain 86,272 4,609,503 Cie Generale des Etablissements Michelin 44,002 5,849,913 Orange 698,866 11,087,156 Renault 75,488 6,832,839 Thales 27,374 2,946,440 Vinci 97,342 8,308,436 Germany - 8.2% Allianz 57,647 11,351,101 Continental 22,149 4,779,968 Deutsche Post 79,609 2,984,178 E.ON 1,111,729 10,473,012 Evonik Industries 168,957 5,400,395 Fresenius & Co. 141,624 12,141,418 Infineon Technologies 235,819 4,978,772 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 98.7% (continued) Shares Value ($) Hong Kong - 2.9% AIA Group 1,617,000 11,815,618 Sun Hung Kai Properties 443,000 6,508,156 Italy - 5.2% Enel 1,409,895 7,558,818 Fiat Chrysler Automobiles 429,395 a 4,526,710 Leonardo 517,894 8,606,526 Moncler 147,553 3,454,824 Prysmian 111,298 3,273,321 Telecom Italia 6,346,883 a 5,857,278 Japan - 24.8% Aisin Seiki 171,700 8,777,728 Alps Electric 286,300 8,247,273 Astellas Pharma 533,100 6,514,745 Chubu Electric Power 365,700 4,852,698 Daiwa Securities Group 578,000 3,421,493 Japan Airlines 153,500 4,741,134 JTEKT 189,100 2,760,633 Kandenko 261,000 2,742,850 KDDI 287,800 7,612,403 MINEBEA MITSUMI 243,800 3,912,505 Mitsubishi Electric 457,500 6,571,160 Nintendo 34,600 11,591,269 Panasonic 636,300 8,621,660 Park24 90,700 2,303,082 Seiko Epson 551,500 12,253,376 Seven & i Holdings 219,000 9,011,176 Shionogi & Co. 92,600 5,152,998 Showa Shell Sekiyu 577,800 5,352,902 Sony 313,800 11,957,740 Sumitomo Mitsui Financial Group 363,500 14,152,180 Suzuki Motor 199,300 9,444,490 Tosoh 308,000 3,151,883 Zeon 497,000 5,289,255 Netherlands - 5.0% ABN AMRO Group 457,567 b 12,129,806 Heineken 95,372 9,273,155 Common Stocks - 98.7% (continued) Shares Value ($) Netherlands - 5.0% (continued) NN Group 302,901 10,766,246 Norway - .9% Telenor 331,879 Portugal - 1.3% Galp Energia 528,502 Singapore - .6% Ascendas Real Estate Investment Trust 2,164,700 Spain - 4.1% ACS Actividades de Construccion y Servicios 199,882 7,722,101 Banco Santander 2,181,673 14,432,522 Gamesa Corporacion Tecnologica 191,867 4,096,847 Sweden - .5% Volvo, Cl. B 186,246 Switzerland - 9.5% ABB 236,080 5,829,987 Adecco Group 104,694 7,959,321 Julius Baer Group 179,870 a 9,463,387 Lonza Group 33,617 a 7,267,498 Novartis 171,322 14,257,478 Roche Holding 56,147 14,298,777 Swiss Life Holding 3,825 a 1,290,823 United Kingdom - 14.9% Anglo American 253,548 a 3,381,609 Diageo 411,606 12,161,403 Imperial Brands 242,227 10,879,677 Prudential 451,361 10,352,532 Royal Dutch Shell, Cl. B 305,000 8,193,265 Shire 158,268 8,736,093 Smiths Group 161,751 3,364,458 Standard Chartered 1,057,584 a 10,705,596 Unilever 210,179 11,374,271 Wolseley 66,769 4,098,600 WPP 573,579 12,057,575 United States - .9% iShares MSCI EAFE ETF 93,241 Total Common Stocks (cost $576,573,868) STATEMENT OF INVESTMENTS (Unaudited) (continued) Number of Rights - .0% Rights Value ($) Spain - .0% ACS Actividades de Construccion y Servicios (cost $133,879) 199,882 a Other Investment - 1.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $7,335,715) 7,335,715 c Total Investments (cost $584,043,462) % Cash and Receivables (Net) .1 % Net Assets % ETF—Exchange-Traded Fund a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At June 30, 2017, these securities were valued at $12,129,806 or 1.9% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Financials 21 . Industrials 14 . Consumer Discretionary 12 . Health Care 10 . Consumer Staples 10 . Materials 7 . Information Technology 6 . Telecommunication Services 4 . Energy 4 . Utilities 3 . Real Estate 1 . Money Market Investment 1 . Exchange-Traded Funds . 99 . † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus International Equity Fund June 30, 2017 (Unaudited) The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Quoted Prices Observable Inputs Unobservable Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 624,230,325 - - Exchange-Traded Funds 6,079,313 - - Registered Investment Company 7,335,715 - - Rights † 159,807 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. At June 30, 2017, accumulated net unrealized appreciation on investments was $53,761,698, consisting of $66,592,318 gross unrealized appreciation and $12,830,620 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund June 30, 2017 (Unaudited) Common Stocks - 99.6% Shares Value ($) Banks - 12.1% Cullen/Frost Bankers 11,006 1,033,573 FCB Financial Holdings, Cl. A 8,119 a 387,682 First Hawaiian 7,923 242,602 Hancock Holding 17,607 862,743 SVB Financial Group 4,357 a 765,917 Umpqua Holdings 39,285 721,273 Webster Financial 20,681 1,079,962 Zions Bancorporation 15,126 664,183 Capital Goods - 6.7% AGCO 7,401 498,753 Granite Construction 11,427 551,239 Snap-on 5,062 799,796 Trinity Industries 13,381 375,069 Valmont Industries 3,851 576,110 WABCO Holdings 2,927 a 373,222 Commercial & Professional Services - 2.6% Clean Harbors 13,090 a 730,815 Korn/Ferry International 14,943 515,982 Consumer Durables & Apparel - .8% Deckers Outdoor 5,815 a Consumer Services - 5.6% Cheesecake Factory 14,645 736,644 Grand Canyon Education 10,208 a 800,409 Service Corporation International 33,191 1,110,239 Diversified Financials - 1.7% E*TRADE Financial 21,628 a Energy - 6.1% Dril-Quip 8,701 a 424,609 Oceaneering International 12,644 288,789 Oil States International 17,205 a 467,116 PDC Energy 10,272 a 442,826 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.6% (continued) Shares Value ($) Energy - 6.1% (continued) RPC 42,310 855,085 RSP Permian 13,105 a 422,898 Exchange-Traded Funds - 1.5% iShares Russell 2000 Value ETF 6,072 Food & Staples Retailing - 3.7% Casey's General Stores 5,883 630,128 Sprouts Farmers Market 19,503 a 442,133 United Natural Foods 19,326 a 709,264 Food, Beverage & Tobacco - 1.8% Boston Beer, Cl. A 3,563 a 470,850 Hain Celestial Group 9,762 a 378,961 Health Care Equipment & Services - 8.1% Amedisys 5,692 a 357,515 AMN Healthcare Services 16,757 a 654,361 Globus Medical, Cl. A 26,854 a 890,210 MEDNAX 9,918 a 598,750 Premier, Cl. A 23,080 a 830,880 Tivity Health 12,834 a 511,435 Insurance - 1.6% Hanover Insurance Group 8,685 Materials - 4.1% Compass Minerals International 8,198 535,329 Louisiana-Pacific 20,011 a 482,465 Royal Gold 6,849 535,386 Steel Dynamics 11,047 395,593 Media - 1.5% E.W. Scripps, Cl. A 21,030 a 374,544 Sinclair Broadcast Group, Cl. A 10,404 342,292 Pharmaceuticals, Biotechnology & Life Sciences - 2.4% Cambrex 12,649 a 755,778 Supernus Pharmaceuticals 9,354 a 403,157 Real Estate - 13.5% CyrusOne 12,355 b 688,791 Common Stocks - 99.6% (continued) Shares Value ($) Real Estate - 13.5% (continued) Empire State Realty Trust, Cl. A 33,821 b 702,462 Equity Commonwealth 26,412 a,b 834,619 Healthcare Trust of America, Cl. A 15,595 b 485,160 Jones Lang LaSalle 5,187 648,375 Outfront Media 17,477 b 404,068 Parkway 19,257 b 440,793 Pebblebrook Hotel Trust 25,635 b 826,472 STORE Capital 26,689 b 599,168 Tanger Factory Outlet Centers 17,920 b 465,562 Washington Prime Group 42,185 b 353,088 Retailing - 3.1% Dick's Sporting Goods 10,054 400,451 Dillard's, Cl. A 4,955 285,854 Shutterfly 6,953 a 330,268 Urban Outfitters 9,735 a 180,487 Williams-Sonoma 5,226 253,461 Software & Services - 9.6% Acxiom 16,482 a 428,202 Akamai Technologies 7,356 a 366,402 Amdocs 9,221 594,386 CoreLogic 16,971 a 736,202 DST Systems 7,987 492,798 Shutterstock 8,220 a 362,338 Teradata 15,149 a 446,744 Verint Systems 9,009 a 366,666 WebMD Health 13,363 a 783,740 Technology Hardware & Equipment - 5.5% Ciena 19,818 a 495,846 Dolby Laboratories, Cl. A 10,128 495,867 Flex 35,412 a 577,570 IPG Photonics 4,216 a 611,742 NetScout Systems 13,344 a 459,034 Transportation - 2.9% Kirby 11,284 a 754,335 Ryder System 8,384 603,480 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks - 99.6% (continued) Shares Value ($) Utilities - 4.7% Alliant Energy 8,555 343,654 Atmos Energy 8,341 691,886 Hawaiian Electric Industries 15,491 501,599 NiSource 27,459 696,360 Total Common Stocks (cost $39,531,223) Other Investment - .8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Government Plus Money Market Fund (cost $396,607) 396,607 c Total Investments (cost $39,927,830) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF—Exchange-Traded Fund a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Real Estate 13.5 Banks 12.1 Software & Services 9.6 Health Care Equipment & Services 8.1 Capital Goods 6.7 Energy 6.1 Consumer Services 5.6 Technology Hardware & Equipment 5.5 Utilities 4.7 Materials 4.1 Food & Staples Retailing 3.7 Retailing 3.1 Transportation 2.9 Commercial & Professional Services 2.6 Pharmaceuticals, Biotechnology & Life Sciences 2.4 Food, Beverage & Tobacco 1.8 Diversified Financials 1.7 Insurance 1.6 Exchange-Traded Funds 1.5 Media 1.5 Consumer Durables & Apparel .8 Money Market Investment .8 † Based on net assets. See notes to financial statements. STATEMENT OF INVESTMENTS Dreyfus Small Cap Equity Fund June 30, 2017 (Unaudited) The following is a summary of the inputs used as of June 30, 2017 in valuing the fund’s investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities - Domestic Common Stocks† 46,146,124 - - Equity Securities - Foreign Common Stocks† 577,570 - - Exchange-Traded Funds 721,779 - - Registered Investment Company 396,607 - - † See Statement of Investments for additional detailed categorizations. NOTES The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not NOTES traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Board Members (“Board”).These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the NOTES benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Effective July 1, 2015, the fund adopted new accounting guidance under Accounting Standards Update No. 2014-11, which requires expanded disclosures related to financial assets pledged in secured financing transactions (such as securities lending) and the related contractual maturity terms of these secured transactions. The type of securities loaned for which cash collateral was received, is indicated in the Statement of Investments. Additionally, the contractual maturity of security lending transactions are on an overnight and continuous basis. At June 30, 2017, accumulated net unrealized appreciation on investments was $7,914,250, consisting of $9,792,722 gross unrealized appreciation and $1,878,472 gross unrealized depreciation. At June 30, 2017, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the SEC on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J.
